COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Robert J. Salazar and Elia Salazar v. HP Texas I LLC d/b/a HP
                            Texas LLC, HPA Texas Sub 2016-1 LLC, Ser Texas LLC, and
                            Pathlight Property Management Co.

Appellate case numbers:     01-19-00926-CV

Trial court case number:    2019-17589

Trial court:                127th District Court of Harris County

       Appellants Robert J. Salazar and Elia Salazar have filed a second motion to extend
time to file a motion for rehearing. See TEX. R. APP. P. 49.8. The Court’s memorandum
opinion and judgment issued on July 8, 2021, and the deadline to file a motion for rehearing
was initially July 23, 2021. See TEX. R. APP. P. 49.1. On appellants’ first motion to extend
time, the Court extended the deadline to file a motion for rehearing by 48 days until
September 9, 2021. The Court’s order extending the deadline stated that no further
extensions would be granted absent extraordinary circumstances.

       Appellants’ second motion seeks to extend time to file a motion for rehearing until
October 8, 2021. See TEX. R. APP. P. 49.8. Appellants state that Robert had a medical
emergency requiring surgery on September 3, and he will require another surgery on
September 14. Appellants’ motion is unopposed. See TEX. R. APP. P. 10.3(a)(2). We
conclude that appellants have stated extraordinary circumstances warranting a final
extension of time.

      Accordingly, the Court grants appellants’ motion and extends the deadline to file a
motion for rehearing to October 8, 2021.

       No further extensions will be granted.
      It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: September 14, 2021